PER CURIAM.
We accept the reasoning of our sister court in Norman v. State, 388 So.2d 613 (Fla. 3d DCA 1980) that the automatic standing rule has not become a part of this state’s law in order to survive the overruling of Jones v. United States, 362 U.S. 257, *2880 S.Ct. 725, 4 L.Ed.2d 697 (1960) by the United States Supreme Court in United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980) and Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980). Therefore, we affirm.
HOBSON, Acting C. J., and GRIMES and RYDER, JJ., concur.